Citation Nr: 1442980	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1955 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Subsequent to this rating decision, the Veteran submitted a statement in December 2009 that the Board has construed as a timely Notice of Disagreement.  As such, while the RO confirmed and continued the denial of the Veteran's claim in a February 2010 rating decision, the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, is on appeal from the July 2009 rating decision.  Additionally, this matter was previously remanded by the Board in April 2012 to afford the Veteran a hearing.  Subsequent to the last Supplemental Statement of the Case issued in January 2014, the Veteran submitted additional evidence with a waiver of RO consideration.  

The Veteran testified at August 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to additional dependent compensation for the Veteran's spouse has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Board notes that the July 2009 cover letter accompanying the July 2009 rating decision referenced the Veteran being paid as a single Veteran with no dependents and in a December 2009 statement, the Veteran stated that he has been married since July 1958.  A Certificate of Marriage is also of record that reflects that the Veteran was married in July 1958.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  After a review of the evidence of record, it is unclear whether the Veteran currently has a diagnosis of diabetes mellitus, type II, or met the criteria for a diagnosis of diabetes mellitus, type II, at any point during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that the requirement for a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  For example, a July 2009 VA treatment note included an assessment of  "[d]iabetes mellitus type 2 since August 23, 2000, controlled by diet", but a January 2010 VA treatment note from the same provider included an assessment of "[h]yperglycemia, borderline diabetes mellitus, controlled by diet."  Later VA treatment notes also alternately reference the Veteran as being both diabetic and non-diabetic.  The most recent relevant VA treatment note of record is from March 2012 and included an assessment of "hyperglycemia.  Glucose elevated but a1c [within normal limits].  Encouraged better diet control."  Initially, updated VA treatment records must be obtained.  Then, the Veteran must be afforded a VA examination and an opinion must be provided as to whether the Veteran currently has diabetes mellitus, type II, or met the criteria for a diagnosis of diabetes mellitus, type II, at any point during the appeal period (the Veteran's claim was filed in April 2009).        

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated from April 2012.  

2.  After completion of above, afford the Veteran an appropriate VA examination to determine whether he has diabetes mellitus, type II.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether the Veteran currently has diabetes mellitus, type II. 

b.  Whether, at any point in the appeal period (dating from April 2009 to present), the Veteran met the criteria for a diagnosis of diabetes mellitus, type II.  See VA treatment records dated in July 2009 (diagnosing diabetes) and July 2011 (diagnosing borderline diabetes).

The examiner must provide a thorough rationale for his or her conclusions. 

3.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



